Citation Nr: 1212824	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  09-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of an injury to the left shoulder and arm.

2.  Entitlement to an increased rating for cervical strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and February 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.
 
The issue of entitlement to an increased rating for cervical strain and the issue of service connection for residuals of an injury to the left shoulder and arm are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal an August 1998 rating decision that denied service connection for residuals of an injury to the left shoulder and arm. 

2.  Evidence received since the August 1998 final rating decision includes medical evidence confirming that the Veteran currently has a chronic left shoulder and arm disability, which was not satisfactorily verified prior to August 1998. 


CONCLUSION OF LAW

New and material evidence to reopen the claim of service connection for residuals of an injury to the left shoulder and arm has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and implemented at 38 C.F.R. § 3.159 (2011), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Because the previously final claim of entitlement to service connection for residuals of an injury to the left shoulder and arm has been reopened, the Board need not discuss whether the notice requirements of the VCAA, as set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006), have been met. 

The Veteran's claim for service connection for residuals of an injury to the left shoulder and arm was denied by an unappealed August 1998 rating decision.  Except as provided 38 U.S.C.A. § 5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105. 

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

At the time of the August 1998 unappealed rating decision the Veteran had been provided a VA examination.  The July 1998 VA examination was incomplete in that it discussed a post-service left shoulder dislocation but it is unclear from the examination report whether the Veteran had a current chronic left shoulder and arm disability at that time. 

The newly submitted evidence contains numerous VA medical records showing chronic left arm and shoulder pain, numbness, and reduced grip strength.  The chronic left upper extremity disability has been variously diagnosed as idiopathic polyneuropathy, possible compression neuropathy, and myofascial pain syndrome.  Because a current chronic left upper extremity disability is now clearly shown, which it was not prior to the August 1998 final rating decision, this newly submitted evidence is material to the Veteran's claim.  Because new and material evidence has been received, the claim of service connection for residuals of an injury to the left shoulder and arm is reopened. 


ORDER

New and material evidence having been received, the claim of service connection for residuals of an injury to the left shoulder and arm is reopened.


REMAND

The service treatment records reveal that the Veteran injured his left shoulder and arm in a July 1996 motor vehicle accident (MVA) and in a November 1996 lifting injury.  The Veteran should be provided a VA examination of the left upper extremity in order to determine if the Veteran's current chronic left upper extremity disability is related to the in-service injuries.  

Although a September 2008 VA examination report discusses the Veteran's service-connected cervical spine disability and his chronic left shoulder and arm disability, the examiner did not provide an opinion as to whether the Veteran's service-connected cervical spine disability aggravates the Veteran's chronic left upper extremity disability.  Consequently, when provided a VA examination of the left upper extremity, the examiner should also provide an opinion regarding whether the Veteran's current chronic left shoulder and arm disability is caused or aggravated by the Veteran's service-connected cervical disability.  See 38 C.F.R. § 3.159(c)(4).

The Veteran testified in November 2011 that his cervical spine disability had increased in severity since his last VA examination of the cervical spine.  The most recent VA examination of the cervical spine for rating purposes was performed in October 2007.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his cervical strain.

An August 8, 2009, VA outpatient record indicates that the Veteran was scheduled for a bone scan the following week.  No report of the bone scan is in the claims file.  It should be determined if the Veteran was actually provided a bone scan by VA in August 2009, and if so, the results should be obtained and associated with the record.

The Veteran's updated VA medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's VA treatment records dated from November 2011 to present.  

2.  Determine if the Veteran was provided a bone scan at a VA facility in August 2009.  If so, obtain a copy of the report and associate it with the record.

3.  When the above actions have been accomplished, afford the Veteran an examination to determine the extent and severity of his cervical spine disability.  The claims files should be made available to and be reviewed by the examiner.  The examiner is requested to state whether the Veteran has had incapacitating episodes requiring bed rest due to his cervical spine disability.  If there are incapacitating episodes prescribed by a physician please note the total duration during the past 12 months.  The examiner is also requested to specify whether the Veteran has radiculopathy of the upper extremities and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve. 

Range of motion testing should also be accomplished.  The examination report should address any weakened movement of the cervical spine, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups. 

4.  Afford the Veteran a VA medical examination for the purpose of identifying the nature and etiology of all current left shoulder and arm disabilities present.  The claims files should be made available to and be reviewed by the examiner.  The examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that any left upper extremity disability identified on examination is causally related to the Veteran's active service, including the July 1996 MVA and the November 1996 lifting injury.  

The examiner should also provide an opinion as to whether it is at least as likely as not that any left upper extremity disability identified is causally related to or aggravated by the Veteran's service-connected cervical spine disability.  In determining whether there is aggravation, the relevant matter to discuss is whether there has been any increase in severity of a left upper extremity disability that is proximately due to or the result of the service-connected cervical spine disability, and not due to the natural progress of the left upper extremity disability. 

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains less than fully favorable to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


